Appeal by defendant from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, rendered April 17, 1961 after trial, convicting him of criminally buying and receiving stolen property as a misdemeanor (Penal Law, § 1308), and imposing sentence. Judgment reversed on the law and the facts and information dismissed. The evidence was insufficient to establish the guilt of the defendant beyond a reasonable doubt. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, JJ., concur.